Poch, J. This cause comes before the court on the joint stipulation of the parties hereto. The amended claim involves a suit for breach of contract arising out of certain work done by Claimant for the Capital Development Board, hereinafter referred to as the “Board” on a project at Jacksonville Mental Health & Developmental Center. Claimant seeks the sum of $6,565.11 representing certain extras it says were performed on the project at the behest of the Board. The Board through the supervising architect, Armand Sarti, acknowledges that $1,794.70 represent valid extra costs on the project. The Board has agreed to the entry of an award herein in the amount of $1,794.70 and the Claimant has agreed to accept same in full satisfaction of any and all claims which are the subject matter of the instant complaint. It is hereby ordered that the sum of $1,794.70 (one thousand seven hundred ninety four dollars and seventy cents) be awarded to Claimant, Independent Mechanical Industries, Inc., in full satisfaction of any and all claims presented to the State of Illinois and the Board under the instant cause.